Bailey, J. This is an action of debt, brought by the city of Chicago against Charles H. Case, for the collection of the penalty imposed by an ordinance of the city in relation to foreign insurance companies. The facts are identical with those in the case of the City of Chicago v. The Phcenix Insurance Company, except that in this case the defendant is charged as an agent effecting insurance within said city for said insurance company, said company not having a license as required, by said ordinance. In this case judgment was rendered for the defendant on demurrer to the declaration, and upon the principles decided in the case against the Phoenix Insurance Company, said judgment must be affirmed. Judgment affirmed.